PER CURIAM.
In this action, the plaintiff, Team Rental Group, Inc., a car rental company, seeks to recover damages from the defendant insurance carriers1 of Felix Velez, to whom a vehicle had been rented. The vehicle sustained damage when it was involved in an accident while being operated without permission by the grandson of Velez. The defendants allege that the policy of Velez does not afford coverage under the facts here and that they have no liability to the plaintiff. The trial court agreed and rendered a summary judgment for the defendants.
In its thorough analysis of the facts and applicable law, the trial court found that coverage was excluded under the provisions of the policy for damages to a nonowned vehicle rented to Velez for his sole use that was operated by his grandson with no reasonable belief that he was entitled to do so.
The court also examined and rejected the claim of the plaintiff that Velez was covered under that portion of the policy relating to damage to his own auto. We agree.
Our examination of the record and briefs, together with oral argument of the parties, persuades us that the judgment of the trial court should be affirmed. The memorandum of decision of the trial court is detailed, thoughtful and comprehensive. Its analysis is consistent with our applicable law and precedents, and we therefore adopt the court’s well reasoned decision. See Team Rental Group, Inc. v. ITT Hartford Group, Inc., 46 Conn. Sup. 480, 755 A.2d 382 (1998). It would serve no useful purpose to repeat the discussion contained therein. See Keyes v. Pennsylvania General Accident Ins. Co., 45 Conn. App. 140, 142, 695 A.2d 548 (1997); McCommic v. Commissioner of Correction, 44 Conn. App. 470, 471, 689 A.2d 526 (1997).
The judgment is affirmed.

 The other defendant in this action is the Hartford Insurance Company of the Midwest, Inc.